Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to communication received 3/09/21.

Response to Amendment
The examiner acknowledges the amendment of claims 23.
Response to Arguments
Regarding applicant argument regarding the limitation of the transmitter is configured to transmit the immediate response and the delayed response in the same frequency band to a same receiver. Beber teaches reading passive tag (backscattering) tuned to 860-960MHz and teaches the active tag communicating in the 900MHz frequency range (paragraph 022,031) and therefore teaches the delayed signal and the non delay signals are transmitted in the same frequency range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 26-28, 31-33, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani US Patent Application Publication 20080100446 in view of Beber US Patent Application Publication 20070159338.




at least one antenna tuned to receive energy transmitted at a first frequency within a frequency band around 900 MHz and at a second frequency within a frequency band around 2.4 GHz (paragraph 013);

at least one transmitter (paragraph 023); and

at least one circuit configured to:

detect whether energy is received in the first frequency or the second frequency (paragraph 015,026).  Shintani is silent on teaching the at least one transmitter to transmit an immediate response when the second frequency is detected, and to transmit a delayed response, having a longer delay compared to the immediate response, when the first frequency is detected. Beber in an analogous art teaches transmit an immediate response when the second frequency is detected, and to transmit a delayed response, having a longer delay compared to the immediate response, when the first frequency is detected by backscattering the response (immediate response) when a first frequency is received and respond with in an active respond mode when a second frequency is received (abstract, paragraph 07, 08,044,047). Beber teaches a signal associated with the delayed response differs from a signal associated with the immediate response in at least one of a frequency channel (paragraph 07). Beber teaches reading passive tag (backscattering) tuned to 860-960MHz and teaches the active tag communicating in the 900MHz frequency range (paragraph 022,031) and therefore teaches the delayed signal and the non delay signals are transmitted in the same frequency range. 




It would have been obvious to one of ordinary skill in the art to modify the system of Shintani as disclosed by Beber because such modification provide for a more adaptable and configurable RFID tag for communicating with the RFID reader. 
Regarding claim 26, Shintani teaches the at least one antenna includes a first antenna tuned to receive energy transmitted at a frequency within a first frequency range of 900 MHz WW ISM, and a second antenna tuned to receive energy transmitted at a frequency within a second frequency range of 2.4 GHz WW ISM (paragraph 015,023, fig. 4).
Regarding claim 27, Shintani teaches the at least one circuit is configured to implement a transmission rule that commands the at least one circuit for causing the transmitter to delay sending at least one of the immediate response or the delayed response, even when sufficient energy for transmission of the at least one response is aggregated and stored in an energy storage component (paragraph 015,018,031).
Regarding claim 28, Shintani teaches the at least one circuit is configured to implement the transmission rule to cause the transmitter to send at least one of the immediate response or the delayed response in a predetermined time interval (transmission frequency, paragraph 025).

Regarding claims 31 and 33, Shintani teaches the at least one antenna is further tuned to receive energy transmitted at a third frequency, and wherein the at least one circuit is further configured to:

detect whether energy is received in the third frequency, and cause the at least one transmitter to transmit a third response, different from the immediate response and the delayed response, when the third 
Regarding claim 32, Shintani teaches a signal associated with the third response differs from signals associated with the immediate response and delayed response in at least one of repetition period and a time interval between two consecutive responses (RFID is polled at a low frequency and transmit at a higher frequency, paragraph 023,026).
Regarding claim 41, Shintani teaches the response from the RF tag includes unique identifier data of the wireless identification tag (paragraph 016). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani US Patent Application Publication 20080100446 in view of Beber US Patent Application Publication 20070159338 and further in view of Erickson et al. US Patent Application Publication 20099985746.
Regarding claim 24, Shintani is silent on teaching the immediate response is set to occur less than 10 seconds after the second frequency is detected. Erickson et al. in an analogous art teaches a RF tag having a response time of less than 10 seconds (paragraph 072).
It would have been obvious to one of ordinary skill in the art to modify the system of Shintani in view of Beber as disclosed by Erickson because the response time of the RF tag is generally based on electrical and physical properties of the RF tag.

.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani US Patent Application Publication 20080100446 in view of Beber US Patent Application Publication 20070159338 and further in view of Granhed et al. US Patent Application Publication 20130194100.
Regarding claim 25, Shintani teaches delaying the RF tag response (paragraph 018) but is silent on teaching the delayed response is set to occur within a range of about one minute to about one 
It would have been obvious to one of ordinary skill in the art to modify the system of Shintani in view of Beber as disclosed by Granhed because such modification provide for a more adaptable and configurable RF tag that can be configured to respond based on the operating environment.

.
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani US Patent Application Publication 20080100446 in view of Beber US Patent Application Publication 20070159338 and further in view of Chin UK Patent Application Publication GB 2396781.


Regarding claim 29-30, Shintani in view of Beber is silent on teaching the transmission rule defines a time interval between at least one of two consecutive immediate responses, or two consecutive delayed responses. Chin in an analogous art teaches the transmission rule defines a time interval between at least one of two consecutive immediate responses, or two consecutive delayed responses based on the timeslots assignment and teaches the transmission rule is configured to randomly select a time interval between two consecutive responses (abstract, pages 5-6). 
It would have been obvious to one of ordinary skill in the art to modify the system of Shintani in view of Beber as disclosed by Chin because such medication reduce the likelihood of data collision between RFID tags and ensure effective communication between the RFID tag and the RFID reader.


Claim 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani US Patent Application Publication 20080100446 in view of Beber US Patent Application Publication 20070159338 and further in view of Zalbide US Patent Application Publication 20170131222.


It would have been obvious to one of ordinary skill in the art to modify the system of  Shintani in view of Beber as disclosed by Zalbide because such modification provide for a more cost effective means of powering the RFID tag device without relying on an exhaustible power supply means such as a battery. 

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani US Patent Application Publication 20080100446 in view of Beber US Patent Application Publication 20070159338 in view of Zalbide US Patent Application Publication 20170131222 and further in view of Lepek US Patent Application Publication 20080311861.


Regarding claims 37-39, Shintani in view of Beber is silent on teaching the at least one circuit is configured to monitor energy stored in the energy storage component, and prevent the at least one transmitter from transmitting the delayed response when the energy stored in the energy storage component is determined to be insufficient to transmit the immediate response when the second frequency is detected. Lepek in an analogous art teaches at least one circuit is configured to monitor energy stored in the energy storage component and to activate or deactivate functions of the RFID tag based on the level of stored energy and controlling the transmit and receive functions based on the level of stored energy 
It would have been obvious to one of ordinary skill in the art to modify the system of Shintani in view of Beber in view of Zalbide as disclosed by Lepek because such modification improve the reliability of the RF tag by controlling the function is based on the available stored energy and provide for a more efficient used of the stored energy. 




Claim 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani US Patent Application Publication 20080100446 in view of Beber US Patent Application Publication 20070159338 and further in view of Gengel et al. US Patent Application Publication 20040188531.
Regarding claims 42-43, Shintani in view of Beber is silent on teaching at least one antenna, the at least one transmitter, and the at least one circuit are provided on a flexible substrate. Gengel et al. in an analogous art teaches at least one antenna, the at least one transmitter, and the at least one circuit are provided on a flexible substrate (paragraph 09), an adhesive layer for affixation to a product (paragraph 042). 
It would have been obvious to one of ordinary skill in the art to modify the system of Shintani in view of Beber as disclosed by Gengel because such modification lowers assembly cost by providing useful form factors and enables additional application of the RFID tag. 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani US Patent Application Publication 20080100446 in view of Beber US Patent Application Publication 20070159338 and further in view of Martin et al. US Patent Application Publication 20120217307.

It would have been obvious to one of ordinary skill in the art to modify the system of Shintani in view of Beber as disclosed by Martin et al. because such modification lowers assembly cost by providing useful form factors and enables additional application of the RFID tag. 


 Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683